—Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination is supported by substantial evidence, i.e., the written misbehavior report, the testimony of the investigating correction officer and the testimony of an inmate positively identifying petitioner as part of a group that assaulted two inmates (see generally, People ex rel. Vega v Smith, 66 NY2d 130, 139). The Hearing Officer was free to reject petitioner’s testimony and the testimony of another inmate witness called by petitioner (see, Matter of Fereira v Coombe, 239 AD2d 905, 906). Upon our review of the record, we conclude that there is no merit to petitioner’s contention that the Hearing Officer failed to act in a fair and impartial manner (see, Matter of Hooper v Goord, 247 AD2d 884, 884-885). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Pine, J. P., Wisner, Pigott, Jr., Callahan and Fallon, JJ.